Citation Nr: 1538426	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a waiver of an overpayment of pension benefits in the amount of $21,157.00.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 denial decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.  He filed a Notice of Disagreement in February 2012, and in May 2012 the VA Regional Office (RO) in Milwaukee, Wisconsin issued a Statement of the Case (SOC).  The Veteran subsequently perfected his appeal.  The VA RO in Nashville, Tennessee currently has jurisdiction over the Veteran's claims file.  

The Veteran and his spouse testified at a hearing in July 2015 before the undersigned.  A copy of the transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In March 2013, after this case was certified to the Board, Alpha Veterans Disability Services revoked its power of attorney and discontinued representation of the Veteran.  In July 2013, the Veteran submitted a properly executed VA Form 21-22 in favor of The American Legion.  The Board finds that good cause is shown, and as this finding is favorable to the Veteran, there is no risk of prejudice to process this claim with The American Legion as the Veteran's representative.  The Board accepts the Veteran's change in representation.  38 C.F.R. 20.1304 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case because the record is not complete.  The Veteran's original claim, which the DMC states was received on January 1, 2012, is not of record.  Additionally, the May 2012 SOC referred to documents that are not associated with the Veteran's claims file.  Specifically, a December 2009 statement that the DMC "received via email and asked [the Veteran] for proof his [his] timely waiver request," and a December 2009 email response from the DMC.  These documents must be associated with his claims file before the Board can adjudicate his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Locate all outstanding documents relating to the issue of entitlement to a waiver of overpayment of pension benefits in the amount of $21,157.00 and associate them with the Veteran's claims file.  This should include the Veteran's January 2012 claim and the December 2009 emails referenced in the May 2012 SOC.  If unsuccessful, all attempts to locate these documents should be documented in a memorandum to the file.

2. After the above development has been completed, readjudicate the claim for entitlement to a waiver of overpayment of pension benefits in the amount of $21,157.00 (or other amount as appropriate).  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




